DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the co – pending application filed June 20, 2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 21 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 9 recite, inter alia, a method for end point detection in a wet etching process which entails the steps of determining, by the at least one processor, an end point of the wet etching of the first substrate using the light information represented by the second color model associated with at least one of the sample locations of the first substrate and generating, by the at least one processor, etch parameters for a wet etching process for a second substrate based on the analyzed first light information represented by the second color model.  The art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 10 – 18 recite, inter alia, a system for end point detection in a wet etching process which entails the steps of determining an end point of the wet etching of the first substrate using the light information represented by the second color model associated with at least one of the sample locations of the first substrate and generating etch parameters for a wet etching process for a second substrate based on the analyzed first light information represented by the second color model.  The art of record does not disclose or anticipate the above limitation in 
Claims 19 – 21 recite, inter alia, a method for determining a plurality of endpoints in a wet etching process of a substrate, the method comprising the steps of determining, by at least one processor configured by executing instructions, a plurality of benchmark end points during a wet etching process of a first substrate, the plurality of benchmark end points determined by using first light information represented by a Hue, Saturation, Value color model associated with a plurality of sample locations of the first substrate, generating, by the at least one processor, etch parameters for a wet etching process for a second substrate based on the determined benchmark end points and using, by the at least one processor during the wet etching process of the second substrate, the generated etch parameters and second light information represented by at least one value of the Hue, Saturation, Value color model associated with a plurality of sample locations of the second substrate to reach respective end points during the wet etching process of a second substrate.  The art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 22, 2021